Citation Nr: 1138116	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right tonsil, claimed as throat cancer, including claimed as due to exposure to Agent Orange.  

2.  Entitlement to an extension of a temporary total disability rating beyond October 2006, for convalescence following left shoulder surgery in August 2006, under 38 C.F.R. § 4.30.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary total disability rating for the period of August 30, 2006 through October 2006, for convalescence following left shoulder surgery in August 2006, under 38 C.F.R. § 4.30.  

This matter is also before the Board on appeal of an RO rating decision in May 2009, denying service connection for squamous cell carcinoma of the right tonsil, claimed as throat cancer.  

In July 2011, the Veteran appeared at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The claim of service connection for squamous cell carcinoma of the right tonsil is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The left shoulder surgery in August 2006 did not require convalescence beyond October 2006, as the evidence does not demonstrate severe postoperative residuals of the left shoulder after October 2006.






CONCLUSION OF LAW

The criteria for extension of a temporary total disability rating beyond October 2006, for convalescence following left shoulder surgery in August 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  








In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for extension of a temporary total disability rating beyond October 2006, for convalescence following left shoulder surgery in August 2006, in cases where a temporary total rating has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2011.  The RO has obtained the Veteran's VA records.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in February 2007, following his surgery in August 2006. 


The Board finds that the VA examination is adequate to decide the claim, because the report is based on medical history and physical examination, which describes the disability in sufficient factual detail, which can be applied to the legal criteria for a convalescent rating.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  
38 C.F.R. § 4.30.

The Veteran asserts that an extension of the temporary total disability rating beyond October 2006, for convalescence following left shoulder surgery in August 2006, is warranted based on the severity of his left shoulder condition.  


In a statement in April 2007, the Veteran asserted that his actual convalescent time extended beyond October 2006.  He stated that it was his understanding that his doctor at the end of October 2006 advised light exercise for therapy, but not strenuous activity (rather than resumption of activity without restrictions) and that he was not "released" by his doctor to resume normal activity until his follow-up appointment in February 2007.  In a statement in March 2008, the Veteran's representative argued for an extension of a temporary total rating until August 2007 as a VA examiner noted in a statement in March 2007 that the Veteran would probably require a full year following surgery to gain maximum strength and mobility in the left shoulder.  In July 2011, the Veteran's representative argued for an extension of the temporary total disability to April or May 2007.  

The statements and testimony of the Veteran and his representative have been considered, but after review of the medical evidence of record, the Board finds that there is no basis upon which to grant an extension of the temporary total rating beyond October 2006.  

The VA medical records do not indicate the presence of severe postoperative residuals of the left shoulder subsequent to October 2006, despite the fact that the Veteran underwent a second surgery on the left shoulder in December 2007.  Rather, the records show that the Veteran did not have any incompletely healed surgical wounds or therapeutic immobilization of the left shoulder joint or application of a body cast or the necessity for house confinement or for continued use of a wheelchair or crutches (regular weight- bearing prohibited).  38 C.F.R. § 4.30.  

The Veteran underwent a left distal clavicle excision at the VA on August 30, 2006.  The postoperative diagnosis was left shoulder acromioclavicular joint degenerative joint disease.  The Veteran was discharged home without services on the same day as the surgery.  The discharge instructions indicated that there were no restrictions in terms of physical activity limitations.  Two days later, it was determined in a follow-up telephone call that the Veteran had no questions, problems, or concerns.  



On September 19, 2006, the Veteran was seen for an orthopedic consult.  The incision site was benign and well healed.  The Veteran had full passive motion in the left shoulder, but he needed to work on active motion and regaining muscle strength.  He was supplied with a shoulder pulley system for active assisted motion of the shoulder.  On an October 31, 2006 orthopedic consult, it was reported that the Veteran was doing very well and had no issues.  The surgical incision was well healed and the Veteran had excellent range of motion that was equal to the contralateral side.  There was mild tenderness to palpation over the incision site.  He was to continue with range of motion exercises to the left shoulder and resume activity as tolerated.  There were no activity restrictions.  He was to follow-up in three months for a final follow up visit.  

In February 2007 on a VA orthopedic consult, the Veteran stated that his symptoms were much improved from the time prior to the surgery, although he still had some sharp pain occasionally.  It was noted that the Veteran was overall happy with the result.  The incision was well healed.  There was tenderness to palpation of the acromioclavicular joint.  Forward flexion was to 160 degrees and abduction was to 160 degrees.  Strength was at least 4-/5.  The assessment was left acromioclavicular arthritis, with a possible rotator cuff tear.  The Veteran was "ok" at present with his symptoms and was to continue to work to maintain his range of motion.  In an April 2007 VA annual evaluation, the Veteran complained of left shoulder pain and the assessment included shoulder arthralgia.  

The Veteran underwent a VA examination late February 2007 to assess the severity of the left shoulder disability.  The Veteran reported episodes of sudden severe shoulder pain when handling objects since the surgery.  The Veteran reported no incapacitating episodes of arthritis, but did report pain and stiffness.  On examination, range of motion was as follows.  Forward flexion was from 0 to 70 degrees with pain beginning at 60 degrees and pain causing additional limitation of motion on repetition such that forward flexion was from 0 degrees to 55 degrees.  




Abduction was from 0 to 110 degrees with pain beginning at 90 degrees and pain causing additional limitation of motion on repetition such that abduction was from 0 degrees to 90 degrees.  External rotation was from 0 degrees to 80 degrees with pain beginning at 70 degrees, and no further limitation of motion on repetition.  Internal rotation was from 0 degrees to 75 degrees with pain beginning at 60 degrees, and no further limitation of motion on repetition.  There were no recurrent shoulder dislocations and no ankylosis.  As for effects on the disability on daily activities, there were no effects on bathing, toileting, and grooming; there were mild effects on feeding and dressing; there were moderate effects on chores, shopping, exercise, recreation, and traveling; and there were severe effects on sports.  

In a March 2007 addendum to the February 2007 VA examination report, the examiner stated that the Veteran was not completely functional with his shoulder and would probably require a full year following surgery to gain maximum strength and mobility.  He advised a re-check of the shoulder in August 2007 to allow time for maximum recovery.  

In an August 2007 VA orthopedic consult, the Veteran complained of continued left shoulder pain, particularly with overhead activity for six months.  The incision site was well healed and range of motion was forward flexion to 150 degrees, abduction to 90 degrees, and external rotation to 40 degrees.  X-rays did not show any fracture or dislocation.  The assessment was that the Veteran was status post left distal clavicle excision doing well, now with a questionable rotator cuff tear versus tendinopathy.  In September 2007, the Veteran was given a cortisone shot in the left shoulder, and by October 2007 the shoulder pain returned and surgical options were discussed.  In an VA outpatient history and physical examination in November 2007, it was noted that the Veteran's left shoulder surgery the previous year did not help very much and the physical therapy after that surgery had helped a little bit.  In December 2007, the Veteran underwent an open acromioplasty and repair of a small rotator cuff tear.  




The RO in a December 2007 rating decision granted a temporary total disability rating for convalescence following the left shoulder surgery in December 2007 under 38 C.F.R. § 4.30.  The assignment of that total rating is not the subject of the present appeal.  

Thus, in reviewing the medical evidence following the August 2006 left shoulder outpatient surgery, there is no evidence to show that the Veteran required convalescence under 38 C.F.R. § 4.30, that is, demonstrated severe postoperative residuals of the left shoulder beyond October 2006.  There were no complications of the surgery itself and the incision site was noted to be well healed.  His shoulder range of motion was described as excellent on October 31, 2006 and it was slightly limited in February 2007.  There was also some tenderness at the acromioclavicular joint and some diminished strength.  Nevertheless, the Veteran was reportedly doing very well and had no activity restrictions on October 31, 2006, and in February 2007 he was noted to be happy overall with the results of the surgery.  A February 2007 VA examination showed pain with limitation of motion of the left shoulder, with varying effects of the shoulder condition on the Veteran's daily activities.  

While the VA examiner expressed the opinion in March 2007 that the Veteran was not completely functional in terms of his left shoulder and would likely require a full year to gain maximum strength and mobility, the Board does not view this assessment of continuing symptoms of left shoulder pain and limited motion to be reflective of severe complications or residuals.  In fact, the objective evidence indicates that at about the time of the end of the temporary total rating period in October 2006, the Veteran was doing well with little or no issues and he did not need another follow-up visit for three months.  Such a disability picture beginning in November 2006 is not reflective of a severe condition that would likely require more intensive monitoring.  Further, the fact that the left shoulder had not achieved or regained maximum strength and mobility, as noted by the VA examiner in March 2007, does not necessarily equate to a convalescent condition warranting a temporary 100 percent rating under the applicable criteria.  


The disability level and symptomatology of the Veteran's continuing symptoms of pain and limitation of motion of the left shoulder were adequately contemplated in the 20 percent schedular rating assigned to the left shoulder beginning in November 2006.  

Accordingly, the preponderance of the evidence is against the extension of a temporary total convalescent rating beyond October 2006.


ORDER

An extension of a temporary total disability rating beyond October 2006, for convalescence following left shoulder surgery in August 2006, under 38 C.F.R. § 4.30 is denied.  


REMAND

As to the issue of service connection for squamous cell carcinoma of the right tonsil, claimed as throat cancer, the Veteran asserts that it is due to exposure to Agent Orange while serving in Vietnam.  

At his hearing, the Veteran testified that he was initially diagnosed with and treated for squamous cell carcinoma of the tonsil at private hospitals while he was visiting his son in Kentucky.  He believed that those private records, from health care providers in Denton and Paducah, had already been sent to the RO and were of record.  A review of the records reflects that they have not been received.  

Moreover, the Veteran submitted a statement and additional medical reports that were received by the RO in August 2011.  He has not waived his right to an initial RO consideration of the records in question, in accordance with 38 C.F.R. § 20.1304.  


It is also noted that in his statement the Veteran indicated that he was including a signed, sworn statement from another veteran who was with him when his VA physician orally stated that she believed the Veteran's tumor began in the throat and then spread to the tonsil.  That sworn statement is not of record.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, private medical records pertaining to the initial diagnosis and treatment of squamous cell carcinoma of the tonsil from healthcare facilities and providers located in Denton and Paducah, Kentucky. 

2.  Obtain VA records since May 2009.  

3.  Notify the Veteran that the record does not contain the signed, sworn statement from another Veteran, he referred to in his statement in July 2011 and afford the Veteran the opportunity to submit the statement. 

4.  After the above development is completed, determine whether a VA medical opinion under the duty to assist is needed to decide the claim based on exposure to Agent Orange.  After the claim is fully developed, adjudicate the claim of service connection for squamous cell carcinoma of the right tonsil, claimed as throat cancer, to include as due to exposure to Agent Orange.  





The adjudication should include consideration of all additional evidence associated with the file since the last supplemental statement of the case.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


